Citation Nr: 1618184	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  12-31 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for residuals of a lumbar spine injury, with degenerative disc disease (back disability). 


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to August 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania that continued a 10 percent rating for the Veteran's back disability.  

In June 2015, the RO awarded the Veteran a 20 percent rating for his back disability, effective July 13, 2010.  The RO also granted service connection for radiculopathy of the right lower extremity, secondary to the Veteran's back disability, effective July 13, 2010.  In its rating decision, the RO noted that the separate rating for radiculopathy was ancillary to the present appeal and did not address it in the Supplemental Statement of the Case issued in June 2015.  The Veteran did not note his disagreement with the separate rating and the RO's actions have made it clear to him that the rating for his radiculopathy is not considered part of the pending appeal.  Accordingly, this issue is not before the Board at this time.   

On February 27, 2013, the Veteran testified at a video hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

This matter was before the Board in January 2015, at which time the Board remanded for additional development, to include VA examinations and VA treatment records.  The matter has been properly returned for appellate consideration and the Board is satisfied that there has been substantial compliance with the January 2015 Board remand.  Specifically, adequate examinations were conducted and outstanding treatment records were associated with the file in May 2015.  Thus, no further action is required.  Stegall v. West, 11 Vet. App. 268 (1998). 





FINDINGS OF FACT

1. The Veteran's back disability has been manifested by flexion to no less than 45 degrees with pain and flare-ups approximately three times per month.

2. The Veteran has not been prescribed bed rest to treat his back disability.

3. Bladder problems and erectile dysfunction are not neurologic abnormalities associated with the back condition. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for the Veteran's back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5243 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability Rating Laws and Regulations 

The Veteran requests a disability rating in excess of 20 percent for his back disability.  Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning a disability rating, 
38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's back disability has been evaluated at 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  This diagnostic code rates the condition under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, depending on which formula results in the higher evaluation.  A 20 percent rating, under the General Rating Formula, is awarded for: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 20 percent rating under the formula governing Intervertebral Disc Syndrome (IVDS) is awarded for: IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

To warrant a rating in excess of 20 percent for a thoracolumbar spine disability under the General Rating Formula, the evidence must show: forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine (40 percent); unfavorable ankylosis of the entire thoracolumbar spine (50 percent); or unfavorable ankylosis of the entire spine (100 percent).  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  To warrant a rating in excess of 20 percent under the IVDS formula, the evidence must show: incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent).  

Additionally, Note (1) to the General Rating Formula directs the Board to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

With any form of arthritis or other orthopedic disorders, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. 38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  Mitchell, 25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different Diagnostic Codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several Diagnostic Codes; the critical element in permitting the assignment of several evaluations under various Diagnostic Codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Before deciding a claim, the Board is required to evaluate all relevant evidence of the record on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of the relevant evidence, the Board must then weigh its probative value.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Back Disability Claim Analysis

The Veteran contends that his back disability warrants a higher rating.  Specifically, in the February 2013 Board hearing, the Veteran reported chronic low back pain that was exacerbated by everyday activities, including prolonged standing, sitting, walking, and climbing stairs.  The Veteran also reported experiencing tingling and numbness that migrated from his low back down to his right hip and leg.  In correspondence submitted in June 2015, the Veteran reported that walking or standing for more than ten minutes caused great discomfort.  Additionally, he complained of pain during sexual intercourse and occasional bladder control issues.  He stated that his medication increased from ibuprofen to hydrocodone due to the pain.

The Veteran's VA treatment records from May 2010 to May 2015 have been associated with the record.  They show consistent complaints of low back pain and numbness on the right side as well as a medical history of erectile dysfunction.  At several medical visits, including May 2014 and May 2015, the Veteran reported that he was unable to maintain an erection in certain sexual positions due to his low back pain.  Additionally, records from March 2012, February 2013, and March 2014 reflect that the Veteran complained of occasional nocturia, but denied problems with frequency, hesitancy, hematuria, dysuria, incontinence, inguinal hernias, and retention.  In May 2015, the Veteran denied nocturia.

The Veteran was afforded a VA back examination in October 2010.  He reported chronic intermittent stiffness and pain in his lower back, as well as flare-ups approximately three times per month.  He denied bowel or bladder complaints, using assistive devices, and effects on his activities of daily living.   Upon physical examination, the Veteran had forward flexion to 80 degrees with pain.  Repetitive motion testing did not cause additional functional loss or result in instability, incoordination, weakness, fatigability, flare-ups, weakness, muscle atrophy, paralysis, and contracture.  Diagnostic testing showed moderate to marked narrowing of the L4-L5 disc space, with no evidence of a fracture or subluxation. 

In compliance with the January 2015 Board remand, the Veteran was afforded another VA back examination in May 2015.  The Veteran complained of functional limitations as a result of his back pain, including that he is limited during sexual intercourse.  He had forward flexion to 50 degrees with pain and no additional loss of function or range of motion after repetitive use testing.  There was evidence of pain with weight bearing and objective evidence of localized tenderness or pain on palpation in the right lumbar paravertebral area.  The examiner indicated that the Veteran's functional ability was limited during flare-ups due to pain, and that the Veteran lost an additional five degrees of forward flexion.  The examiner could not determine without speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time.  The Veteran had localized tenderness that did not result in abnormal gait or spinal contour and did not have muscle spasms or guarding.  The examiner noted mild radiculopathy in the right lower extremity, but no radiculopathy of the left side or other neurologic abnormalities, including bladder problems.  The Veteran did not have ankylosis of the spine nor did he have any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The examiner opined that the Veteran's back disability did not impact his ability to work. 

At the same time, the Veteran was afforded a VA peripheral nerves conditions examination.  The examiner documented symptoms of mild paresthesia and numbness in the lower right extremity, and reported mild incomplete paralysis of the sciatic nerve on the right side.  The Veteran otherwise had normal sensory examination results.  The examiner opined that the Veteran's peripheral nerve condition did not impact his ability to work.    

In June 2015, the RO increased the Veteran's back disability rating from 10 percent to 20 percent, effective July 13, 2010, the date the Veteran filed for an increased rating.  The RO also granted secondary service connection for radiculopathy of the right lower extremity, with an evaluation of 10 percent, effective July 13, 2010. 

In consideration of the medical and lay evidence, the Board finds that the Veteran's back disability does not warrant an increased evaluation under the General Rating Formula.  The VA examinations do not show that the Veteran's range of motion satisfies the criteria for a rating higher than 20 percent.  Specifically, the May 2015 examination documents forward flexion to 50 degrees (45 degrees during a flare-up), and did not show that his total range of motion limited to 120 degrees or less or that he has ankylosis.  While localized tenderness was indicated, it was not severe enough to result in an abnormal gait or spinal contour.   

The Board acknowledges that the Veteran contends that his service-connected back disability warrants a higher evaluation and considered the Veteran's subjective reports of symptoms.  In determining the actual degree of disability, however, contemporaneous medical records and an objective examination by a health professional are more probative of the degree of the Veteran's impairment.  This is particularly so where the rating criteria require analysis of the clinically significant symptoms and objectively measurable criteria, like range of motion, but the Veteran is a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board finds that the medical opinions of this Veteran, who lacks medical training, are not competent evidence of the clinical significance of his symptoms.  Id. 

Additionally, the Veteran is not entitled to an evaluation greater than 20 percent for IVDS. The May 2015 examination concluded that the Veteran did not have acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The Veteran's medical records support this conclusion and the Veteran has not alleged otherwise.  

In short, the Board finds that the evidence does not show that the Veteran's back symptoms and functional limitations, including consideration of the DeLuca criteria, met or more closely approximated the criteria for any rating higher than 20 percent disabling.  Accordingly, the Board denies entitlement to a rating in excess of 20 percent for the Veteran's service-connected back disability for any portion of the appeal period.

As mandated by  38 C.F.R. § 4.71a, Note (1), the Board considered whether the Veteran is entitled to a separate rating for an associated objective neurologic abnormality, other than the service-connected radiculopathy of the right lower extremity.  As noted in the Introduction, the Veteran has already been assigned a separate 10 percent rating for the radiculopathy of the right lower extremity, and the appropriateness of that rating is not before the Board at this time.  He has not been diagnosed with radiculopathy of the left lower extremity.

However, the Veteran contends that he has erectile dysfunction and bladder control issues related to his back disability.  While the Veteran is competent to report symptomatology that he experiences, he has not shown that he has the medical experience or training to relate his conditions to his back disability, which is a medically complex determination that cannot be based on lay observation alone.  See Jandreau, 492 F.3d at 1376-77.  Instead, such a determination must be made by a medical professional with appropriate expertise.  Id.  Accordingly, the Veteran's statements that his erectile dysfunction and bladder control issues are related to his back condition are not competent evidence.  

Although some medical records indicate occasional complaints of nocturia, the Veteran's medical records are silent for treatment of bladder issues.  Moreover, he denied bladder problems in his VA examinations and during treatment.   The medical records show a history of erectile dysfunction but no relation of that condition to the Veteran's back disability.  Moreover, the May 2015 VA examiner explicitly indicated that the neurological examination was normal, other than the Veteran's radiculopathy.  The greater weight of the evidence is against finding that the Veteran's back disability resulted in any neurological abnormalities other than those already rated.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected back disability during the relevant periods on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the Board finds that all the symptomatology and impairment caused by the Veteran's back disability is specifically contemplated by the schedular rating criteria and functional loss considerations, and no referral for extraschedular consideration is required.  The Veteran's back disability has manifested by symptoms of pain when sitting or standing for prolonged periods, mowing the lawn, shoveling snow, and other daily activities.  Motion limited by factors such as pain, weakness, and stiffness is incorporated into the schedular rating criteria for the musculoskeletal system, which includes the back.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); Deluca, 8 Vet. App. at 202.  Thus, the Veteran's complaints of limited motion and pain have been explicitly addressed by the rating criteria.  Additionally, the Veteran's mild paralysis of the sciatic nerve has been service-connected, and his complaints of bladder problems and erectile dysfunction are not neurologic abnormalities associated with his back disability.  For these reasons, the Board finds that the assigned rating is adequate and no referral for an extraschedular rating is required.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Absent any exceptional factors associated with the back disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not alleged unemployability, and the evidence shows that the Veteran is gainfully-employed; therefore, a claim for TDIU has not been raised.  

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  Upon receipt of a complete or substantially complete application, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In addition, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.          38 C.F.R. § 3.159(b).

In claims for increased rating, the VCAA requires notice of the type of evidence needed to substantiate the claim, including evidence demonstrating a worsening or increase in severity of the disability and the effect it has on employment, as well as notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued a preadjudicatory letter to the Veteran in October 2010 that satisfied these requirements. 

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service treatment records, VA medical treatment evidence, and the Veteran's statements.  The Veteran was also afforded VA compensation and pension examinations in October 2010 and May 2015 to assist in determining the severity of his spine disability.  The VA examinations are adequate because they were based on a review of the Veteran's record, history, and symptomatology, and included the necessary findings.  For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist, as required by the VCAA. 

Additionally the Veteran provided testimony at a video hearing in February 2013.  During a hearing for a claim on appeal, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the undersigned Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA fully complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant.  


ORDER

Entitlement to a disability rating in excess of 20 percent for the Veteran's service-connected back disability is denied. 



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


